IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
CRYSTAL PURCELL,

              Petitioner,

v.                                                     Case No. 5D17-2369

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed September 7, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, Orlando,
and Eileen Forrester, Assistant Public
Defender, Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the May 19, 2017,

Judgment and Sentence, in Case No. CF15-12764-O, in the Circuit Court in and for

Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


TORPY, LAMBERT and EISNAUGLE, JJ., concur.